Citation Nr: 1512042	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with depressive disorder.  


REPRESENTATION

Veteran represented by:	Kenneth Wagoner, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO granted service connection for PTSD with depressive disorder and assigned a 30 percent rating effective February 16, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's psychiatric disorder has manifested to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veteran's claim of entitlement to a higher rating for service-connected PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  The Veteran's pertinent records of VA treatment, dated through July 2014, have been associated with the claims file.  The Veteran's private records from CoxHealth Center are currently associated with the claims file.  The Board notes that the Veteran had identified additional private treatment records in April 2012.  The Veteran was notified in July 2013 that the authorization and consent form had expired and that he needed to submit a new form if he wished VA to obtain these records.  To this date, a new authorization and consent form has not been received.    
Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Veteran was afforded a VA psychiatric examination in July 2013 and a VA addendum medical opinion was obtained in September 2013.  The Board finds, that when read together, these medical reports are adequate to determine the severity of the Veteran's psychiatric disorder as the examiner conducted an appropriate evaluation of the Veteran, considered the Veteran's contentions, and noted examination findings as to the severity and extent of the Veteran's psychiatric symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The September 2013 medical opinion confirmed that the examiner had reviewed the Veteran's pertinent medical records.  Additionally, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected disorder since he was last examined.  As such, the July 2013 VA examination report is adequate and a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Higher Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 
  
A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 71 to 80 is defined as a situation where if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Veteran's mental health treatment records include a diagnosis of PTSD and depressive disorder, as well as anxiety.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    

By way of background, the RO granted entitlement to PTSD with depressive disorder and assigned a 30 percent rating, effective February 16, 2012.  The Veteran contends that his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher disability rating.  

The Veteran's VA treatment records reveal that he reports panic attacks.  However, in January 2011 he stated that he had not had a panic attack in a long time and a December 2013 treatment record noted that he was relatively free of panic attacks since he began taking Lorzepam.  A July 2013 treatment record revealed that the Veteran reported being cautious in public and that he would sit with his back against a wall in public.  The treatment records also reveal reports of nightmares and flashbacks as recent as June 2014, but it was noted in December 2013 that these symptoms were declining.  The treatment records also reveal that the Veteran was alert and oriented and had good judgment.  A problem with memory was noted in December 2011.  The Veteran was noted to have mood and temper issues in June 2014 and it was noted in December 2011 that the precipitating event for worsening of his mood was the death of his fiancé.  His treatment records reveal that he denied suicidal or homicidal thoughts, hallucinations, or delusions.  His GAF scores during 2011 to 2014 ranged from 55 to 75.  

The Veteran was afforded a VA examination in July 2013.  He was diagnosed with PTSD and depressive symptoms secondary to PTSD symptoms.  During the examination, the Veteran reported that he had friends and that he plays pool and goes fishing.  The Veteran was noted to experience depressed mood, anxiety, suspiciousness, panic attacks that occurs weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, and difficulty in adapting to stressful circumstances.  It was also noted that the Veteran has nightmares approximately three times per week.  After evaluating the Veteran and considering his lay contentions, the examiner specifically opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In the September 2013 addendum medical opinion, the examiner confirmed that he reviewed the treatment records and he continued the Veteran's PTSD diagnosis.  

In light of the foregoing, the Board finds that the Veteran's disability picture more closely approximates that of a 30 percent rating.  The competent and credible medical evidence of record does not reveal that the Veteran has occupational and social impairment with reduced reliability and productivity.  The examiner specifically opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks rather than occupational and social impairment with reduced reliability.  The Veteran's symptomatology includes depressed mood, nightmares, panic attacks less than weekly, and chronic sleep impairment.  However, the Veteran has not endorsed panic attacks more than once a week, difficulty in understanding complex commands, impairment of both short and long term memory, illogical speech, obsessional rituals, or spatial disorientation.  Although the Board acknowledges that the Veteran has experienced mood disturbances, a December 2011 treatment record noted that the precipitating event for the worsening of his mood was the death of his fiancé.  Moreover, the Veteran's GAF scores from 2012 to 2014 have ranged from 65 to 75, which indicate mild symptoms and not moderate or severe symptoms.  A GAF score of more than 71 indicates that there is no more than a slight impairment in social, occupational, or school functioning.  The Board notes that the Veteran had a GAF score of 55 dated December 2011, which is slightly prior to the effective date of service connection for PTSD.  The Board finds that one GAF score of 55 is not sufficient to warrant a higher rating.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomology is more severe than currently assigned.     

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected PTSD, including his nightmares, panic attacks, and disturbance of mood, are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from the PTSD symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence of record shows that the Veteran retired at the age of 62 and that he continues to work on a part-time basis.  See July 2013 VA examination report and December 2011 VA treatment record.  There is no indication that the Veteran is unemployable due to service-connected PTSD.  As such, a claim for TDIU is not raised by the record.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD with depressive disorder is denied.  





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


